Citation Nr: 1429983	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to exclude post traumatic stress disorder (PTSD); and whether service connection is warranted for such disability.

2. Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.

The Board notes that the November 2011 rating decision denied the Veteran entitlement to service connection for psychotic disorder, claimed as PTSD.  As will be discussed below, an April 2002 rating decision denied the Veteran entitlement to service connection for an acquired psychiatric disability.  However, that rating decision did not discuss any evidence or allegation of PTSD.  Therefore, in light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized here as two separate claims: (1) an acquired psychiatric disability, to exclude PTSD, to reflect the Veteran's claim to reopen for entitlement to service connection for a psychiatric disability, however characterized; and (2) entitlement to service connection for PTSD. 

Before deciding the substantive question of service connection for an acquired psychiatric disability, the question of whether new and material evidence had been received to reopen such a claim must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

In various statements of record, the Veteran has indicated his intention to file a claim for back, neck, leg, and arm disabilities.  While the Veteran's "Virtual VA" file indicates he has been afforded a VA examination for his claimed leg disability, a decision has not yet been issued and there is no indication that the Agency of Original Jurisdiction (AOJ) has taken any action on the remaining claimed disabilities.  As such, the Board finds that the issues of entitlement to service connection for back, neck, leg, and arm disabilities have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In April 2002, the RO denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability on the basis that it was not incurred in or caused by active service.

2.  Evidence received since the April 2002 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability, to exclude PTSD, and therefore raises a reasonable possibility of substantiating the issue on appeal. 

3.  The evidence of record does not show that the Veteran's acquired psychiatric disability, to exclude PTSD, is related to his active military service, nor was such disability manifested in the first year following release from active military service. 

4.  The evidence does not show that the Veteran has a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision which denied service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b).

2.  New and material evidence was received sufficient to reopen the claim for service connection for an acquired psychiatric disability, to exclude PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability, to exclude PTSD, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) were met here, with a letter sent prior to initial adjudication of the claim.  The Veteran was mailed a letter in August 2011, advising him of what is required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  The August 2011 letter and a subsequent October 2012 letter also advised the Veteran of the basis for the April 2002 denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, notification requirements of the VCAA have been satisfied.

VA also has met the duty to assist the Veteran with the development of facts pertinent to the appeal.  The RO obtained the Veteran's service treatment records (STRs) and pertinent post service treatment records.  Also, the Veteran provided records from psychiatric evaluations he received from a private health care provider beginning July 1997 through May 2001.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

As part of its duty to assist, VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In September 2011, the Veteran was afforded a VA examination to evaluate his claim for PTSD.  As will be discussed in more detail below, this examination was conducted in conjunction with a review of the claims file and the examiner provided a rationale for the opinion.  As such, the Board finds the opinion adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development has been accomplished and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81.  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows or fails to show, as to these claims.

Claim to Reopen a Claim of Entitlement to Service Connection for an Acquired Psychiatric Disability

The Veteran seeks to reopen a claim of entitlement to service connection for an acquired psychiatric disability which was previously denied.  Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that where new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a), as creating a low threshold for reopening a claim based on new and material evidence, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of entitlement to service connection for an acquired psychiatric disability was denied in an April 2002 RO decision.  The denial was based upon the finding that such disability was not incurred in or caused by active service.  The Veteran did not submit new evidence or a notice of disagreement within one year of the decision and it became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In August 2011, the Veteran submitted a claim of entitlement to service connection for PTSD, which the RO interpreted as a request to reopen the April 2002 denial of service connection for an acquired psychiatric disability.  After a review on the merits, the RO denied the Veteran's claim in November 2011, which the Veteran appealed in December 2011.

The evidence of record at the time of the April 2002 rating decision included the Veteran's STRs and VA mental health treatment records beginning in June 1996, as well as records from a private mental health provider dating from July 1997 to May 2001.  The STRs contain no evidence or diagnosis of a psychiatric disability.  Beginning in June 1996, the VA mental health records reflected ongoing treatment for delusional disorder and major depressive disorder with psychotic features.  The Veteran's private mental health provider concluded in a July 1997 report that the Veteran suffered from a psychotic depression or, alternatively, a long term paranoid schizophrenia.

Evidence received since the April 2002 denial includes additional statements from the Veteran and VA treatment records.  In an August 2011 statement, the Veteran described certain events that occurred during his active military service in Vietnam and Cambodia.  In particular, the Veteran described two significant combat events: first, an episode where the Veteran was in the middle of an enemy bombing; and second, where the Veteran was on patrol and came upon enemy combatants for which air support was called.  The Veteran asserted that he experienced continuing hallucinations or dreams about these events.  VA mental health treatment records dated after April 2002 regularly reflected the Veteran's recurring auditory hallucinations and dreams. 

As the Veteran's claim of service connection for an acquired psychiatric disability was originally denied on the basis that such disability had not been incurred in or caused by active service, for evidence to be new and material, it must relate to that unestablished fact.  The newly received evidence includes the Veteran's lay statements that he began experiencing psychiatric symptoms in Vietnam, as well as ongoing VA mental health treatment records showing he continues to receive mental health treatment.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability.  Therefore, particularly in light of the "low threshold" standard outlined in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been submitted and the claim for an acquired psychiatric disability, excluding PTSD, must be reopened.




Entitlement to Service Connection 

Service connection may be granted if the evidence demonstrate that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There are certain chronic diseases (including psychosis) that may be service connected on a presumptive basis if manifested to a compensable degree within a specific time period post-service (one year for psychosis). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Acquired Psychiatric Disability, to exclude PTSD

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to exclude PTSD.  The Board reviewed the entire claims file, to include STRs, VA examinations and private treatment records to ascertain whether the Veteran's current acquired psychiatric disability, to exclude PTSD, was incurred in or related to his active military service.  The Board concludes that it was not.

The Veteran's June 1967 enlistment examination shows the Veteran was clinically normal on psychiatric evaluation.  The associated report of medical history shows that the Veteran reported a history of nervous trouble, and he explained that he lost his temper occasionally, but it did not interfere with job, work or social interaction.  No psychiatric disability was diagnosed at the time of enlistment.  Also, a STR dated June 1970, reflected a complaint of intermittent headache due to being near multiple explosions 2-3 years earlier.  Post traumatic headache with anxiety was noted.  The records contained no symptoms or diagnosis of a psychiatric disability.  The Veteran's June 1971 separation examination reflected no discussion or diagnosis of a psychiatric disability.  The Veteran was normal on clinical evaluation.

In June 1996, the Veteran first began receiving treatment at a VA mental health clinic following an anger episode at work and was noted to have delusional thoughts.  VA mental health records reflected the Veteran returned to the VAMC in 2001, and has received ongoing inpatient and outpatient treatment for a psychiatric disability, variously diagnosed as delusional disorder, major depressive disorder with psychotic features, schizophrenia, psychosis not otherwise specified, and psychotic disorder.  A complete review of the Veteran's VA mental health records revealed no statements either by the VA mental health providers or the Veteran himself, attributing the Veteran's acquired psychiatric disability to his active military service. 

In July 1997, the Veteran was seen by a private mental health provider for an employment related evaluation.  During the July 1997 evaluation, the Veteran's private mental health provider observed that the Veteran suffered from a delusional disorder that had been present at least for two years and seven months prior, following a divorce.  The mental health provider concluded that the Veteran could have been suffering from a psychotic depression originating at the time of his divorce or, alternatively, a long term paranoid schizophrenia that had not been previously detected.  The record indicates that the Veteran sought intermittent follow-up private mental health treatment through May 2001.  Throughout the course of his private treatment, the Veteran never discussed his active service in relation to his mental health symptoms, and the mental health provider did not relate his mental health symptoms to the Veteran's active service.  

In September 2011, the Veteran received a VA mental health examination. Upon review, the VA examiner opined that the Veteran displayed a classic psychotic disorder profile.  He further opined that the Veteran's psychotic disorder was less likely than not related to his combat experience and explained that there was no record of in-service treatment for a psychiatric issue and his mental health contact was minimal at best from the point that the symptoms began to appear.

In August and September 2011 statements, the Veteran asserted that he began experiencing psychiatric symptoms, including auditory and visual hallucinations, while on active service.  In a second September 2011 statement, he reported that in 2002, he was hospitalized as a result of the same symptoms that began during active service, specifically that he was having hallucinations of dead Vietnamese soldiers.

The Board notes that the Veteran is generally competent to report when symptoms first manifested.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, the VA must consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial implausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board acknowledges the Veteran's statements that his psychiatric symptoms began in service and have continued since, the Board finds such statements are inconsistent with the medical evidence of record and are, therefore, not credible.  In this regard, the Board notes that the Veteran has received relatively consistent mental health treatment since June 1996, but at no time has he reported to his treatment providers that his symptoms began while on active service or were related to the circumstances of his active service.  In fact, his private mental health provider had noted it was possible this his symptoms may have been triggered by a divorce in the 1990s.  Further, the Veteran's September 2011 statement that his 2002 hospitalization was related to hallucinations of dead Vietnamese soldiers is contradicted by the contemporaneous medical evidence of record which shows the Veteran reported hallucinations of "demons", "monsters", and "things of the supernatural."  Therefore, based on the medical evidence of record, the Board finds that the Veteran's statements regarding the onset of his symptoms are not credible.  

The medical evidence of record establishes that the Veteran has been diagnosed with various psychiatric disabilities considered to be psychoses under 38 C.F.R. § 3.384.  However, there is no indication that any such diagnosis was made within one year of separation from active service and, as noted above, the Board has found the Veteran's statements pertaining to continuity of symptomatology not credible.  Therefore, the chronic disease presumption for psychosis is not applicable.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, in order to establish service connection, there must be medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Upon review of all pertinent medical and lay evidence of record, the Board cannot conclude that the acquired psychiatric disability, to exclude PTSD, was caused by or related to the Veteran's time in active military service.  There simply is no evidence establishing a link between the Veteran's active service and current acquired psychiatric disability.  Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b)(2013). 

Entitlement to Service Connection for PTSD

The Veteran contends that he has PTSD as a result of his active military service, specifically certain events that occurred during his time as a field radio operator in combat in Vietnam and Cambodia.  The Board notes from the Veteran's DD Form 214, that his military occupational specialty (MOS) in the Marine Corp was field radio operator, and medals and citations include the Combat Action Ribbon.  There is no issue regarding the fact that the Veteran served in combat.  What remains at issue is whether the Veteran has a diagnosis of PTSD for which service connection can be granted.  As discussed below, the Board finds that he does not.

A review of the Veteran's STRs show the Veteran had no history of a PTSD diagnosis during service, nor was any evidence offered to suggest that the Veteran had a diagnosis of PTSD immediately following service.  The Veteran's VA mental health treatment records do show consistent treatment for the Veteran's acquired psychiatric disability.  During one evaluation, the Veteran commented that although he experienced combat in Vietnam and thought about those events sometimes, they did not particularly bother him.  Additionally, on two separate occasions, the Veteran was screened for PTSD; once in December 2009, the results of which were negative, and again in November 2011, at which time the screening was positive for PTSD.  Notwithstanding the single positive screening result, there is no diagnosis of PTSD contained in any VA mental health records.

The Veteran was afforded a VA examination for PTSD in September 2011.  For VA purposes, a diagnosis of PTSD must meet diagnostic thresholds established under the DSM-IV.  During the examination, the VA examiner conducted a complete evaluation of the Veteran's symptoms and history as well as a review of the claims file, noting that the Veteran's reported stressor events met the criteria for PTSD.  However, the examiner opined that while the Veteran exhibited some symptoms characteristic of PTSD, the symptoms did not cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  Therefore, the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV.  

The Board acknowledges that the Veteran has asserted and may believe that he has PTSD related to his combat service.  Evidence provided by the Veteran described certain combat events that continue to haunt him.  However, such statements are unsupported by clinical evaluation, and the Veteran is not competent to make a medical diagnosis of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The VA regulations regarding a diagnosis for PTSD are clear: service connection for PTSD requires medical evidence diagnosing the condition in accordance with section 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(3)(f).  In this case, the Veteran's statements, without a clinical diagnosis, are of little probative value. 
 
The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the instant case, there is no evidence that the Veteran has a current diagnosis of PTSD.

In sum, as there is no competent medical evidence that the Veteran has, or at any time during the pendency of the claim has had a diagnosis of PTSD, he has not presented a valid claim for service connection for such disability, and the appeal in the matter must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.









[CONTINUED ON NEXT PAGE]



ORDER

New and material evidence has been received to reopen a claim for an acquired psychiatric disability, to exclude PTSD; to this extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability, to exclude PTSD, is denied.

Entitlement to service connection for PTSD is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


